Citation Nr: 0333827	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
November 1952.  The veteran also served in the United States 
Army Reserve from July 25, 1957, to October 28, 1966.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2001 rating decision in Atlanta, Georgia.  In 
that determination, the RO denied the veteran's application 
to reopen a claim of entitlement to service connection for 
hypertension because new and material evidence had not been 
presented.  

In June 2003, the veteran had a hearing before the 
undersigned Board member at the RO.  38 U.S.C.A. § 7107 (c) 
(West 2002).  


REMAND

The veteran served in the United States Army Reserves from 
July 25, 1957, to October 28, 1966.  However, the record is 
unclear as the veteran's status during that period of time.  
The RO should obtain records providing verification of the 
veteran's reserve status.  At the June 2003 Travel Board 
hearing, the veteran testified that he was treated for 
hypertension during his reserve service.  Therefore, the RO 
should obtain reserve medical records pertaining to treatment 
for hypertension.  

In statements dated in January and May 2003, the veteran 
asserted that he has been receiving medical treatment for his 
hypertension at the VA Medical Center in Decatur, Georgia 
since 1974.  The veteran's claims file only includes 
treatment records from that facility dated from 1976 to 1979.  
Therefore, the RO should obtain the outstanding treatment 
records from the Decatur facility.  

In addition, the veteran indicated that he had received 
treatment from his hypertension at the VA Medical Center in 
Little Rock, Arkansas from 1953 to 1974.  The Board notes 
that the RO attempted to obtain treatment records dated from 
1952 to 1953 from the Little Rock facility, to no avail.  
However, the RO should obtain treatment records from 1953 to 
1974.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The veteran served in the United 
States Army Reserves from July 25, 1957, 
to October 29, 1966.  The RO should 
contact the proper authorities and 
request verification of the veteran's 
Reserve status, including the dates and 
type of Reserve training, during that 
time.  

2.  In addition, the RO should obtain the 
veteran's reserve medical records 
pertaining to treatment for hypertension 
from July 25, 1957, to October 29, 1966.  
If such records are not available, it 
should be indicated in writing.  

3.  The RO should obtain VA medical 
records pertaining to treatment for 
hypertension from the VA Medical Centers 
in Decatur from 1974 to the present (that 
are not already of record) and the 
Medical Center in Little Rock from 1953 
to 1974.  If these records are not 
available, it should be so indicated in 
writing.  

4.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO should then readjudicate the 
issue of whether new and material evidence 
has been presented to reopen a claim of 
entitlement to service connection for 
hypertension.  If the claim remains 
denied, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




